DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 1, line 6, --a-- should be inserted before “structure” to correct the grammar.
	Regarding claim 1, line 7, “whereby” should be deleted to correct the grammar.
	Regarding claim 2, line 1, “of” should be deleted to correct the grammar.
	Regarding claim 5, line 3, “boards” should be --board-- to correct the grammar.
	Regarding claim 17, line 2, “lids” should be --lid-- to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, as written this claim appears to require all of the recited components. First it is considered unlikely that this is what Applicant intended. Second, it does not make sense to recite “mixtures thereof” when all of the recited components are already required. The examiner suggests --wherein the composition the additive and the additive is selected from the group consisting of--.
	Regarding claim 15, it is confusing to indicate that an article comprises “a step of”. Articles are defined by structure rather than process steps. The examiner suggests more clearly indicating that the recited step is a further step performed to form the article. Such a change would clarify that this forming step defines implicit structure of the article.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (WO 2015/081097 A1).
	It is first noted that the claims are direct to a product. A product is not limited to recited steps of making the product in product-by-process claims, but rather is only limited to the structure implied thereby. See MPEP 2113.
	Regarding claim 1, Huang teaches an article formed by the steps of providing a composition comprising a water-based polymer, a plurality of expandable microspheres having an initial expansion temperature and a maximum expansion temperature (paragraphs 5-6 and 18); applying the composition onto a first substrate; applying a second substrate onto the composition, thereby forming a structure in which the composition is sandwiched between the two substrates; and coalescing the composition by applying radio frequency heating to the structure for a time sufficient to induce expansion of the microspheres, thereby expanding the microspheres and forming the article (paragraphs 19, 29, 32 and 37-38). While Huang does not recite a particular frequency used for the radio frequency heating, the claims are directed to a product, not a process. The claims are not limited to recited process steps, but rather are only limited to the implied product structure. Here, the implied product structure is the coalesced polymer comprising expanded microspheres sandwiched between the two substrates. Such is satisfied by Huang for the reasons provided above. Huang also does not recite a particular time for radio frequency heating, but the claimed product is not limited to such a process step and the implied structure is satisfied for the reasons provided above. In any event, the fact that Huang teaches applying radio frequency heating to the structure to induce expansion of the microspheres implicitly requires the claimed time sufficient to induce expansion of the microspheres.
	Regarding claims 2-8, 10, 13-14, 17 Huang clearly teaches these additional limitations (paragraphs 5, 12, 15, 17-18, 20, 25, 27, 30, 34-35, 37, 47).
	Regarding claim 11, there is no requirement in the claims that the second plurality of expandable microspheres are at all different from the first plurality. Accordingly, the plurality of expandable microspheres taught by Huang are considered to satisfy first and second pluralities of expandable microspheres. Huang clearly teaches the microspheres have expansion and maximum expansion temperatures.
	Regarding claim 12, the final product structure is the same regardless of whether the starting composition contains only expandable microspheres or a mixture of expandable microspheres and pre-expanded microspheres because after expansion of the expandable microspheres, all of the microspheres are expanded microspheres regardless of how they started (expandable or pre-expanded). Accordingly, claim 12 is satisfied for the reasons provided above.
	Claims 18 and 20 are satisfied for the reasons provided above.
	Regarding claim 19, Huang suggests the composition may be partially dried prior to expansion (paragraphs 19, 22 and 29). While Huang does not recite particular drying temperatures or times, such process limitations are not required by the claimed product. As noted above, the implied product structure is the coalesced polymer comprising expanded microspheres sandwiched between the two substrates. Such is satisfied by Huang for the reasons provided above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Cook (US 2007/0228134).
	Regarding claims 15-16, Huang does not teach this additional limitation. In a method of adhering two substrates with an expandable composition therebetween comprising expandable microspheres, Cook suggests applying an additional hot-melt adhesive between the substrates to provide suitable adhesive attachment between the substrates and/or to provide a seaming adhesive to facilitate formation of a cup, for example (paragraphs 22, 24, 26 and 35-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in Huang because one of ordinary skill in the art would have been motivated to provide suitable adhesive attachment of the substrates and/or to provide a seaming adhesive as suggested by Cook.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Cook as applied to claims 15-16 above, and further in view of DeBraal (US 2002/0182347).
	Regarding claim 9, as noted above, it is clear from Cook that an adhesive may be used to provide suitable attachment between the substrates, i.e. the expandable material does not need to provide the adhesive attachment. See Cook (paragraphs 26 and 35-36). DeBraal suggests 25 to 90 wt% or 50 to 90 wt% expandable microspheres may be used to conserve materials and provide desired insulating values (paragraphs 29, 33, 36 and 73). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Huang because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of DeBraal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Mizoguchi (JP 2000-006285 A, referencing attached machine translation).
	Above, claim 11 was taken to be satisfied by Huang. Here, the claimed second plurality of expandable microspheres are taken to be different than those of the first plurality, in the event that such a limitation is shown to distinguish the claimed article structure over Huang.
	Regarding claim 11, Mizoguchi suggests using first and second pluralities of expandable microspheres in a water-based polymer composition with different initial expansion temperatures to provide uniform expansion over a broader temperature range (page 1, lines 9-23 and 37-40; page 2, lines 1-6 and 11-14; page 3, lines 1-21). As to different maximum expansion temperatures, such does not appear to be required by claim 11. In any event it is clear from Huang that different grades of expandable microspheres have different expansion and maximum expansion temperatures, and that the particular expansion and maximum expansion temperatures are not critical (paragraphs 18-19). Thus, one of ordinary skill in the art selecting microspheres with different initial expansion temperatures as suggested by Mizoguchi to provide uniform expansion over a broader temperature range, would have selected microspheres with any suitable maximum expansion temperatures, such as different maximum expansion temperatures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Huang because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Mizoguchi and to provide microspheres with any suitable maximum expansion temperatures for the reasons provided above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Neale (US 5759624).
	Regarding claim 12, the examiner took the position above that this limitation does not distinguish the claimed article structure over Huang. Here, weight is given to this limitation in the event it is shown to distinguish the claimed article structure over Huang. Huang suggests the formation of insulated containers (paragraph 12). Huang also teaches that both pre-expanded and unexpanded microspheres may be used, but is silent as to using them in combination (paragraph 17). In insulated container applications, it is known to provide an insulating material comprising a mixture of pre-expanded an unexpanded microspheres and to subsequently expand the unexpanded microspheres to provide a layer of insulation. See Neale (Abstract; column 2, lines 12-20; column 3, lines 27-30; column 7, lines 9-11). Neale further teaches the combination may be used as an alternative to using pre-expanded or unexpanded microspheres and that different types of void containing particles may be used to achieve a particular degree of insulation or other mechanical properties (column 2, lines 12-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Huang because one of ordinary skill in the art would have been motivated to use known suitable void containing materials to provide the desired insulation, as suggested by Neale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Fu (US 2009/0321508).
	Regarding claim 19, the examiner took the position above that claim 19 does not distinguish over Huang. Here, weight is given to this limitation in the event it is shown to distinguish over Huang. Huang suggests the composition may be partially dried prior to expansion (paragraphs 19, 22 and 29), but does not recite particular drying temperatures or times. Fu teaches that similar water based compositions comprising expandable microspheres may be dried prior to expansion by applying or blowing cool or warm air (paragraphs 28 and 81-82). The teaching of cool or warm air reasonably suggests temperatures somewhat below to somewhat above room temperature, a range which overlaps with the claimed range of 72°F to 90°F which is a range from about room temperature to a little above room temperature. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Moreover, in view of Fu’s teaching of drying with cool or warm air, the person having ordinary skill in the art would have selected a suitable drying temperature somewhat below to somewhat above room temperature as a matter of routine experimentation or routine design choice. Only the expected result of providing the drying suggested by Huang and Fu has been achieved. As to the time, Fu suggests drying from a couple of seconds to minutes (paragraph 82, a range which overlaps with the claimed range). As with the drying temperature, in view of this teaching of drying time, one of ordinary skill in the art would have selected a suitable drying time in the claimed range as a matter of routine experimentation or routine design choice. Only the expected result of providing the drying suggested by Huang and/or Fu has been achieved. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article structure associated with drying for a time and at a temperature in the claimed ranges because one of ordinary skill in the art would have been motivated to provide such drying as suggested by Huang and/or Fu to provide a suitably applied expandable composition, and would have been motivated to use times and temperatures in the claimed ranges as a matter of routine experimentation or routine design choice in view of the teachings of Fu for the reasons provided above.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fu as applied to claim 19 above, and further in view of Regan (US 2008/0055380).
	Regarding claim 20, the examiner took the position above that claim 20 does not distinguish over Huang. Here, weight is given to this limitation in the event it is shown to distinguish over Huang. Huang does not recite a particular RF heating time. Regan suggests heating of a thin coated water based composition with RF heating in as little as 1 second for drying (paragraph 36). Moreover, Regan explains that various factors affect the rate of RF heating, such as frequency, moisture content and ionic conductivity (paragraph 26), and that heating for drying may be on the order of seconds under the right conditions. It is also clear from these teachings in Regan that the person of ordinary skill in the art understands how to vary the rate of RF heating. Fu explains that heating to provide the desired expansion of water based compositions comprising expandable microspheres may occur over a broad range of time from a couple of seconds to several minutes (paragraph 82). Thus it is reasonably clear from Fu that selection of a particular time within this range is a matter of routine experimentation to achieve the desired expansion. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Only the expected result of providing desired expansion has been achieved by heating for a period of time in range suggested by Fu. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article structure obtained by exposing to RF heating for about 7 seconds in the modified article of Huang because one of ordinary skill in the art would have been motivated to achieve suitable heating and expansion as a matter of routine experimentation in view of the above noted teachings of Regan and Fu.

Claims 1-8, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Regan, and optionally further in view of Lillibridge (US 4531038), and optionally further in view of Jiao (“Principles of Radio-Frequency and Microwave Heating”, Radio-Frequency Heating in Food Processing, CRC Press, 2015, page 4).
	Regarding claim 1, the examiner took the position above that using a frequency in the claimed range for radio frequency heating does not distinguish the claimed product over Huang. In this alternative rejection, weight is given to the recited frequency range in the event that this frequency range limitation is shown to distinguish the structure of the claimed product over Huang.
	Huang differs from claim 1 in that:
i.	Huang does not teach forming the article using heating at a frequency in the claimed range.
	(i)	As noted above, Huang suggests heating the water based composition with radio frequency (RF) heating. Additionally, Huang provides a water-soluble salt accelerator to shorten the time required for radiation heating (paragraph 27). Huang is silent as to particular RF frequencies. It is known to conduct RF heating at frequencies in the claimed ranges to provide effective heating of water-based compositions having water-soluble salts therein to accelerate the RF heating. See Regan (paragraphs 23-27, 33, 35 and 39). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the RF heating taught by Huang at frequencies in the claimed range, and thereby achieve the implied article structure from such heating, because one of ordinary skill in the art would have been motivated to use known suitable frequencies, as evidenced by Regan.
	As to reasonable expectation of success in using RF frequencies in the claimed range, as is clear from Regan, RF heating works by rotating polar molecules such as water which leads to friction (paragraphs 24-26). Since Huang’s composition is water based, and Huang specifically teaches expansion of microspheres by RF heating, there would have been a reasonable expectation of success in using the RF frequencies suggested by Regan for the RF heating taught by Huang. Additionally, the person of ordinary skill in the art would be expected to adjust the conditions of RF heating to provide a suitable degree of heating for expansion of the microspheres. Regan explains that various factors affect the rate of RF heating, such as frequency, moisture content and ionic conductivity (paragraph 26). It is clear from these teachings in Regan that the person of ordinary skill in the art understands how to vary the rate of RF heating. Optionally, it is further known to adjust RF heating power, as evidenced by Lillibridge (Abstract; column 2, lines 7-16). Accordingly, the person of ordinary skill in the art understands how to control the degree of RF heating by adjusting the RF heating power. Optionally, it is further known that the claimed frequency range of less than 300 MHz is essentially the entire range of RF frequencies, and that within this range, only three frequencies are permitted in the United States to avoid interference with communications systems: 13.56 MHz, 27.12 MHz, and 40.68 MHz (Jiao, page 4). Accordingly, Huang’s teaching of RF heating suggests a reasonable expectation of success in using an RF frequency in the rather broadly claimed range which essentially represents the entire range of RF frequencies or one of three permitted RF frequencies in the United States, which are also in the claimed range.
	Claims 2-8, 10-14 and 17-20 are satisfied for the reasons provided above.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Regan, and optionally further in view of Lillibridge, and optionally further in view of Jiao as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Cook.
	Regarding claims 15-16, Cook is applied as above in the rejection of claims 15-16.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Regan and Cook, and optionally further in view of Lillibridge, and optionally further in view of Jiao as applied to claims 15-16 above, and further in view of DeBraal.
	Regarding claim 9, DeBraal is applied as above in the rejection of claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Regan, and optionally further in view of Lillibridge, and optionally further in view of Jiao as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Mizoguchi.
	Regarding claim 11, Mizoguchi is applied as above in the rejection of claim  11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Regan, and optionally further in view of Lillibridge, and optionally further in view of Jiao as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Neale.
	Regarding claim 12, Neale is applied as above in the rejection of claim 12.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Regan, and optionally further in view of Lillibridge, and optionally further in view of Jiao as applied to claims 1-8, 10-14 and 17-20 above, and further in view of Fu.
	Regarding claim 19, Fu is applied as above in the rejection of claim 19.
	Regarding claim 20, Fu and Regan are applied as above in the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745